Opinion filed August 13, 2015




                                       In The


        Eleventh Court of Appeals
                                     __________

                                No. 11-12-00019-CR
                                     __________


                      RICKEY ELLISON, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 331st District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-DC-09-900320


                                    OPINION
      The jury convicted Rickey Ellison of murder.           The trial court assessed
Appellant’s punishment at confinement for life in the Institutional Division of the
Texas Department of Criminal Justice. We affirm.
                                  Background Facts
      This appeal arises from Appellant’s conviction in 2011 for the murder of
Jimmy Milo on or about February 19, 1981. Appellant does not challenge the
sufficiency of the evidence to support his conviction. However, a summary of the
evidence offered at trial is necessary to provide context for Appellant’s issues on
appeal and our analysis of those issues. As set forth in greater detail below, the State
alleges that Appellant engaged in a crime spree in February of 1981 that resulted in
the murder of Cassandra Jackson, the murder of Jimmy Milo, the abduction of
Barbara Bailey Scott, and the attempted capital murder of Deputy Charles B. Lacey.
The State further contends that Appellant used the same gun to commit these crimes.
Among other things, Appellant contends that his rights under the Confrontation
Clause were violated by the State’s ballistics evidence linking him to a murder
occurring thirty years prior to his conviction.
      Murder of Cassandra Jackson
      In February 1981, Carlos B. Wilson was dating Cassandra Jackson. Wilson
and Jackson lived in San Antonio. Wilson owned a 1965 Pontiac LeMans. He had
a .357 magnum derringer and some ammunition for it that he kept in the glove box
of the car. On February 17, 1981, he left San Antonio for Florida in connection with
his employment as a truck driver. Wilson loaned his car to Jackson to use while he
was on his trip to Florida. When Wilson returned to San Antonio, he could not find
Jackson or his car. On February 21, 1981, Wilson reported to police that his car had
been stolen.
      Also on February 21, 1981, the police found Jackson’s body at a location in
Bastrop County. Jackson had been shot once in the head and once in her right leg.
At her autopsy, the medical examiner, Dr. Roberto G. Bayardo, recovered a
fragmented copper jacket lead bullet from Jackson’s brain and another bullet from
her knee area. The medical examiner gave an envelope containing the bullets to
Texas Ranger Ronald Stewart.         Ranger Stewart submitted the bullets to the
Department of Public Safety Laboratory in Austin for ballistics testing.
      Ranger Stewart learned that Jackson was the subject of a missing persons
report. On February 26, 1981, Ranger Stewart met with Wilson about Jackson’s
disappearance.    After the meeting, Wilson saw his car parked on a street in
downtown Austin. Wilson testified that the windows of the car were rolled down,
                                           2
that the car keys were inside the car, and that there were five parking tickets in the
seat of the car. Wilson said that the derringer that he kept in the glove box of the car
was missing. As of the date of the underlying trial, no one had been tried for the
murder of Jackson.
      Murder of Jimmy Milo
      As noted previously, this appeal arises from Appellant’s conviction in 2011
for the 1981 murder of Jimmy Milo. During the early morning hours of February 19,
1981, police responded to a call that there had been a shooting in east Austin. Milo,
who was a “transvestite,” had been shot in the head. Dr. Bayardo also performed
Milo’s autopsy. Detective Edward Villegas was employed in the homicide division
of the Austin Police Department in 1981. Through his employment as a police
officer, Detective Villegas knew Milo’s identity. Detective Villegas testified that
Milo was a transvestite who went by the street name, “Rachel.” Detective Villegas
testified that he was present at Milo’s autopsy and that the decedent at the autopsy
was Milo. During the autopsy, Dr. Bayardo recovered a copper jacket and a lead
core from a single bullet. He gave an envelope containing the pieces of the bullet to
Sergeant Lloyd Polk of the Austin Police Department. Sergeant Polk submitted the
envelope containing the bullet pieces to the DPS Lab in Austin for ballistics testing.
      Abduction of Barbara Bailey Scott and Attempted Capital Murder of Deputy
Charles B. Lacey
      On February 19, 1981, Barbara Bailey Scott worked at her job in the
comptroller’s office in downtown Austin. She left work at about 7:00 p.m. and
walked to her car in a nearby parking garage. Scott testified that a man, who was
later identified as Appellant, followed her into the garage. She ran to her car, but
Appellant continued to follow her. Appellant got into the car with her, and he drove
away. Appellant was carrying a pistol in his pants. He showed the gun to Scott.



                                           3
        Later that night, Travis County Deputy Sheriff Charles B. Lacey activated the
lights on his police vehicle to stop Appellant as Appellant and Scott were traveling
on State Highway 183. Appellant stopped Scott’s car on the side of the road. As
Deputy Lacey approached the car, Appellant shot him with the pistol that he had
been carrying in his pants. Scott saw Appellant shoot Deputy Lacey.
        After Appellant shot Deputy Lacey, he drove away from the scene in Scott’s
car with Scott still inside. Appellant told Scott that he had used four bullets that day
and that he had three bullets left. On February 20, 1981, at about 2:00 a.m., they
stopped at a convenience store in Hempstead to get gas for the car. Appellant went
into the store to pay for the gas. Scott escaped from Appellant by driving away in
her car. Scott stopped at a café in Hempstead and asked someone to call the police.
In the meantime, Appellant stole a car and a watch from a man in Hempstead. At
about 7:45 a.m., officers attempted to stop Appellant. After a chase, the vehicle that
Appellant was driving got stuck in the mud. Appellant got out of the vehicle, and
the officers arrested him.
        Deputy Lacey was seriously injured and was taken to the hospital. A bullet
was recovered at the hospital. Lieutenant Richard Gruetzner of the Travis County
Sheriff’s Department submitted the bullet to the DPS Lab in Austin for testing.
        Waller County Deputy Sheriff Odis Pfeiffer brought a metal detector to the
scene where Appellant was arrested near Hempstead to look for a weapon in the
mud. During his search, he found a two-shot derringer pistol. Deputy Pfeiffer gave
the gun to Dan Fullerton of the Travis County Sherriff’s Department.1 The gun was
submitted to the DPS Lab in Austin for ballistics testing. Appellant was convicted
in 1982 of the attempted capital murder of Deputy Lacey in cause styled The State


        1
         Pfeiffer mistakenly referred to Dan Fullerton as Don C. Fulton in his testimony in the Milo trial.
Pfeiffer also testified during the Lacey trial. The record of the Lacey trial shows that Dan Fullerton was
the correct name of the individual to whom Pfeiffer was referring.

                                                    4
of Texas v. Rickey Ellison, No. 62,502, in the 167th District Court of Travis County,
Texas. The jury convicted Appellant in that trial and assessed his punishment at life
in prison. Appellant appealed his 1982 conviction to the Austin Court of Appeals in
Cause No. 3–83–047–CR. The Austin court affirmed the conviction.
      Events after Appellant’s 1982 Conviction
      On January 3, 2001, Serena Lambright, a parole officer, interviewed
Appellant for the purpose of “pre-parole.” Her interview of Appellant included the
matter of Milo’s murder. Appellant told Lambright that he had asked a transvestite
for a cigarette. Appellant told Lambright that the person responded that he did not
smoke. Appellant then told Lambright that “[he] pulled out a gun and shot him in
the head.”
      On January 22, 2007, Appellant gave a recorded interview to Austin Police
Detectives Steven Meaux and Frank Dixon concerning the murder of Jackson.
During the interview, Appellant said that he knew Jackson, that he had seen her at a
gas station in San Antonio, and that Jackson agreed to give him a ride. Appellant
admitted to the detectives that he killed Jackson with the derringer that was in the
glove box of her car. However, Appellant told Detectives Meaux and Dixon during
this 2007 interview that he did not remember whether he had shot Milo. Appellant
admitted during his January 2007 interview with Detectives Meaux and Dixon that
he shot Deputy Lacey with the derringer that he had found in the glove box of
Jackson’s vehicle. Appellant said that, after the officers stopped him, he dropped
the derringer in the mud and stomped on it.
      Appellant’s 2011 Trial for the Murder of Jimmy Milo
      Calvin S. Story Jr. testified as a ballistics expert for the State. Story testified
that, in 1981, Fred Rymer was a firearms examiner and the supervisor of the




                                           5
ballistics division at the DPS Lab in Austin.2 At that time, Story was a firearms
examiner in the division. Rymer died about five years before the underlying case
went to trial. In 1981, Rymer assigned the Jackson, Milo, and Lacey cases to
himself. Story said that Rymer fired test bullets from the derringer that was
submitted to the DPS Lab. Rymer then compared the test bullets with the bullets
that were recovered in the Jackson, Milo, and Lacey cases (the evidence bullets).
After Rymer completed his examination, Story performed an independent
examination of the test bullets and the evidence bullets.                        Based on his own
comparison of the test bullets and the evidence bullets, Story concluded that the
evidence bullets in the Jackson, Milo, and Lacey cases were fired from the derringer
that had been submitted to the DPS Lab.
      In 2006, Detective Rick Blackmoor of the Austin Police Department
resubmitted the copper jacket and a lead core from the evidence bullet in the Milo
murder case to the DPS Lab for a reexamination. Story compared the jacket portion
of the bullet with the test bullets that Rymer fired from the derringer in 1981. Based
on his comparison, Story concluded that the Milo bullet and the test bullets were
fired from the same derringer.
      At some point after the 1981 ballistics examinations at the DPS Lab, the
Travis County Sheriff’s Office took possession of the derringer in question.
However, the office disposed of the gun, and it could not be located before the Milo
case went to trial. Over Appellant’s objection, the State introduced a photocopy of
the derringer into evidence.             Wilson testified that the photocopy depicted his
derringer that he had kept in the glove box of his car. A sticker on the gun in the
photocopy shows the DPS Lab case number from 1981 (L-152950).




      2
          Rymer’s name is incorrectly spelled as “Rhymer” in the reporter’s record in the Milo case.

                                                     6
      The jury convicted Appellant of the murder of Milo. During the sentencing
phase, the trial court allowed Detective Meaux to testify, over Appellant’s
objections, as to Appellant’s reputation in the community of San Antonio in 1981
and to provide opinion testimony as to Appellant’s character for violence in 1981.
The trial court assessed Appellant’s punishment at confinement for life.
                                       Analysis
      Appellant presents eight issues for review. In his first two issues, Appellant
argues that the trial court erred when it admitted Story’s testimony as to statements
that Rymer made in connection with examination of the ballistics evidence. In his
first issue, Appellant contends that Story’s testimony violated his rights under the
Confrontation Clause. In his second issue, he contends that Story’s testimony
constituted inadmissible hearsay. In his third issue, Appellant argues that the trial
court erred when it admitted a photograph of the chain-of-custody sheet and
evidentiary envelopes related to the ballistics evidence. Appellant contends that the
envelopes contained hearsay statements and were, therefore, inadmissible. In his
fourth and fifth issues, Appellant argues that the trial court erred when it allowed the
medical examiner to identify the decedent as Milo. Appellant contends that the
medical examiner’s testimony violated his rights under the Confrontation Clause and
constituted inadmissible hearsay. In his sixth through eighth issues, Appellant
argues that, during the punishment phase, the trial court erred when it admitted
testimony as to his reputation in the community and opinion testimony regarding his
character for violence. Appellant contends that the testimony violated his rights
under the Confrontation Clause and that the State failed to establish the proper
predicate for admission of the testimony.
      A. Ballistics Evidence
      In his first issue, Appellant argues that the trial court violated his right to
confront and cross-examine witnesses under the Sixth and Fourteenth Amendments
                                            7
to the United States Constitution by allowing Story to testify that the evidentiary
bullets in the Jackson, Milo, and Lacey cases were fired from the derringer that was
submitted to the DPS Lab. He directs his challenge at the evidence regarding the
“provenance of the test bullets.” Rymer created the test bullets fired from the
derringer. Story did not fire the test bullets, and he did not see Rymer fire those
bullets. Appellant’s argument is based on the fact that Story did not have personal
knowledge that the test bullets were fired from the derringer but, instead, had to rely
on statements by Rymer that he fired the test bullets from the derringer. Appellant
contends that Rymer’s statements about the creation of the test bullets constituted
testimonial hearsay. Appellant states in his brief that “Story was not entitled to
testify as to the match between the evidentiary bullets and the derringer without
necessarily conveying for its testimonial truth the link between the weapon and the
test bullet used to make the comparison.” Thus, Appellant asserts that “the trial court
erred in admitting Story’s testimony of the provenance of the test bullets, and by
extension, the connection between the evidentiary bullet and the weapon.”
      The Confrontation Clause of the Sixth Amendment, made applicable to the
states via the Fourteenth Amendment, provides a right in both federal and state
prosecutions to confront and cross-examine adverse witnesses.            U.S. CONST.
amends. VI, XIV; Pointer v. Texas, 380 U.S. 400, 406 (1965); Woodall v. State, 336
S.W.3d 634, 641 (Tex. Crim. App. 2011).              The principal concern of the
Confrontation Clause is to ensure the reliability of the evidence against a criminal
defendant by subjecting it to rigorous testing in the context of an adversary
proceeding before the trier of fact. Maryland v. Craig, 497 U.S. 836, 845 (1990).
      The Confrontation Clause bars the admission of out-of-court testimonial
statements of a witness unless (1) the witness is unavailable to testify and (2) the
defendant had a prior opportunity to cross-examine the witness. Crawford v.
Washington, 541 U.S. 36, 53–54 (2004); Render v. State, 347 S.W.3d 905, 917 (Tex.
                                           8
App.—Eastland 2011, pet. ref’d). Post-Crawford, the threshold question in any
Confrontation Clause analysis is whether the statements at issue are testimonial or
nontestimonial in nature. Render, 347 S.W.3d at 917; Campos v. State, 256 S.W.3d
757, 761 (Tex. App.—Houston [14th Dist.] 2008, pet. ref’d). Testimonial statements
are those “that were made under circumstances which would lead an objective
witness reasonably to believe that the statement would be available for use at a later
trial.” Burch v. State, 401 S.W.3d 634, 636 (Tex. Crim. App. 2013) (quoting
Crawford, 541 U.S. at 52). We will assume for the purpose of our analysis that
Rymer’s statements concerning the creation of the test bullets fired from the
derringer were testimonial in nature. As set forth below, we conclude that the trial
court did not violate Appellant’s rights under the Confrontation Clause by permitting
Story to offer testimony that relied upon Rymer’s statements for his ballistics
comparison testimony.
        Rymer was unavailable to testify as a witness in the underlying case because
he died before trial. However, Rymer testified in Appellant’s 1982 trial for the
attempted capital murder of Lacey.3 Rymer testified about his ballistics examination
at that trial.4 Rymer testified that he fired the test bullets from the derringer that was
submitted to the DPS Lab in 1981. Rymer said that he compared the test bullets with
the bullet that was recovered in the Lacey case and that, in his opinion, the evidence
bullet was fired from the derringer that was submitted to the DPS Lab. Appellant’s
counsel in the Lacey trial cross-examined Rymer about his creation of the test


        3
            Story did not testify at the Lacey trial.
        4
         Copies of the clerk’s record and the reporter’s record in the Lacey case have been filed as a
supplemental reporter’s record in this appeal. In this regard, we issued an order in this appeal concerning
the existence of the records from the 1982 trial. We asked the parties to confirm that the records from the
1982 trial were available for their use during the underlying trial. The parties confirmed to this court that
the previous record was available for their use. We additionally directed the parties to submit supplemental
briefing regarding the effect of Appellant’s opportunity to cross-examine Rymer in the 1982 trial on his
claim under the Confrontation Clause.

                                                        9
bullets, his comparison of the test bullets with the evidence bullet in the Lacey case,
and his conclusions. The derringer was admitted into evidence at the Lacey trial.
      Under Crawford, “[a] prior opportunity to cross-examine means an
opportunity for full personal adversarial cross-examination, including attacks on
credibility.” Coronado v. State, 351 S.W.3d 315, 325 (Tex. Crim. App. 2011).
Appellant argues in his supplemental brief that he did not have an adequate
opportunity to cross-examine Rymer in connection with the Milo case because he
was not a suspect at that time for Milo’s murder and his trial counsel was not
representing him with respect to the murder of Milo.             We disagree.      The
Confrontation Clause does not condition the use of prior testimony on representation
by the same counsel at both trials. United States v. Richardson, 781 F.3d 237, 244
(5th Cir. 2015) (citing United States v. Amaya, 533 F.2d 188, 191–92 (5th
Cir.1976)), petition for cert. filed, (U.S. June 25, 2015) (No. 14-10434). Instead,
“[a]dequate opportunity for cross-examination by competent counsel is sufficient”
for compliance with the Confrontation Clause. Id. (alteration in original) (quoting
Amaya, 533 F.2d at 192) (internal quotation marks omitted).
      The focal point of Appellant’s challenge under the Confrontation Clause is
Story’s use of Rymer’s findings concerning the creation of the test bullets from the
derringer. The record from the Lacey case shows that Appellant not only had the
opportunity to cross-examine Rymer, but that his counsel actually cross-examined
Rymer about the creation of the test bullets. Thus, Appellant had an adequate
opportunity to cross-examine Rymer by competent counsel about the creation of the
test bullets in the Lacey case. Because Rymer was not available to testify in the
underlying trial, and because Appellant had an adequate opportunity to cross-
examine him in the Lacey case, the Confrontation Clause did not bar the admission
of Rymer’s out-of-court testimonial statements about his creation of the test bullets
in the underlying trial. Crawford, 541 U.S. at 53–54. Accordingly, the trial court
                                          10
did not err when it allowed Story to testify that the test bullets were fired from the
derringer that was submitted to the DPS Lab.
      Furthermore, the Court of Criminal Appeals recently held that the testimony
of an analyst who did not conduct all testing does not violate the Confrontation
Clause, so long as that analyst has personal knowledge of the testing and testifies
“about his or her own opinions and conclusions.” Paredes v. State, No. PD-1043-
14, 2015 WL 3486472, at *6 (Tex. Crim. App. June 3, 2015). While Story was not
the supervising analyst in the DPS lab in 1981, he did conduct his own independent
comparison of the test bullets with the three other evidence bullets. Story testified
about his comparisons of the evidence bullets in the Jackson, Milo, and Lacey cases
and concluded that they were all fired from the same gun. Story then compared the
evidence bullets with the test bullets, based upon the information from Rymer’s test
firing of the derringer. Story’s ballistics comparison testimony did not violate the
Confrontation Clause because Appellant had the opportunity to cross-examine Story
concerning his own opinions and conclusions. Id. In this regard, Story was “more
than a surrogate for a non-testifying analyst’s report.” Id.
      However, even if we assume that the trial court erred when it admitted Story’s
testimony, we conclude that the error was harmless. Error in admitting evidence in
violation of the Confrontation Clause is constitutional error and, therefore, subject
to a harm analysis under Rule 44.2(a) of the Texas Rules of Appellate Procedure.
TEX. R. APP. P. 44.2(a); Langham v. State, 305 S.W.3d 568, 582 (Tex. Crim. App.
2010). Under Rule 44.2(a), we must reverse a judgment of conviction unless we
determine beyond a reasonable doubt that the error did not contribute to the
conviction.   TEX. R. APP. P. 44.2(a).         The following factors are relevant to
determining whether constitutional error under Crawford may be declared harmless
beyond a reasonable doubt: (1) the importance of the out-of-court statement to the
State’s case; (2) whether the statement was cumulative of other evidence; (3) the
                                          11
presence or absence of evidence corroborating or contradicting the statement on
material points; and (4) the overall strength of the State’s case. Scott v. State, 227
S.W.3d 670, 690 (Tex. Crim. App. 2007); Davis v. State, 203 S.W.3d 845, 852 (Tex.
Crim. App. 2006); Render, 347 S.W.3d at 919–20.              Thus, the presence of
overwhelming evidence supporting the finding in question can be a factor in the
evaluation of harmless error. Motilla v. State, 78 S.W.3d 352, 357 (Tex. Crim. App.
2002); Wesbrook v. State, 29 S.W.3d 103, 119 (Tex. Crim. App. 2000).
      The emphasis of a harm analysis under Rule 44.2(a) should not be on the
propriety of the outcome of trial. Scott, 227 S.W.3d at 690. Rather, we must
determine whether the error adversely affected the integrity of the process leading
to the conviction. Id. The question for the reviewing court is not whether the jury
verdict was supported by the evidence. Id. Instead, the question is the likelihood
that the constitutional error was actually a contributing factor in the jury’s
deliberations in arriving at the verdict. Id. In performing a harm analysis, a
reviewing court may also consider the source and nature of the error, the amount of
emphasis by the State on the erroneously admitted evidence, and the weight the jury
may have given the erroneously admitted evidence compared to the balance of the
evidence with respect to the element or defensive issue to which it is relevant. Id.
      With the above considerations in mind, we must determine whether there is a
reasonable possibility that the Crawford error moved the jury from a state of non-
persuasion to one of persuasion on a particular issue. Scott, 227 S.W.3d at 690;
Davis, 203 S.W.3d at 852–53. Ultimately, if we are to affirm, we must be satisfied
beyond a reasonable doubt, after considering the various factors, that the error did
not contribute to the conviction. Scott, 227 S.W.3d at 690–91.
      Rymer’s statements concerning the test bullets were not imperative to the
State’s case because the State presented other compelling evidence that the evidence
bullets in the Jackson, Milo, and Lacey cases were all fired from the same derringer.
                                         12
Wilson had the derringer in the glove box of his car. Appellant told the detectives
that he took the derringer from the glove box. Scott saw Appellant shoot Deputy
Lacey with a pistol. Deputy Pfeiffer found the derringer buried in the mud at the
location where Appellant was arrested. Appellant told the detectives that he dropped
the gun in the mud and then stomped on it. Appellant admitted to the detectives that
he shot Jackson and Deputy Lacey with the derringer. Appellant told Lambright that
“[he] pulled out a gun and shot [the transvestite] in the head.”
      Story’s testimony showed that the evidence bullets in the Jackson, Milo, and
Lacey cases were all fired from the same gun. Story did not need the test bullets to
reach this conclusion.     Story could have reached this conclusion simply by
comparing the evidence bullets with each other. The existence of the test bullets
allowed Story to conclude that the evidence bullets were fired from a specific gun—
the derringer. Story’s conclusion that the evidence bullets were fired from the
derringer is cumulative of, and corroborated by, other evidence, including
Appellant’s admissions that he shot Jackson and Lacey with the same derringer,
Appellant’s admission to Lambright that he shot the transvestite in the head, Scott’s
testimony that she saw Appellant shoot Deputy Lacey, and the officer’s discovery
of the derringer in the mud at the arrest scene. Therefore, we conclude that evidence
of Rymer’s statements would not have materially affected the jury’s deliberations in
arriving at the verdict.
      After carefully reviewing the record, we conclude beyond a reasonable doubt
that any error in admitting Rymer’s statements did not contribute to Appellant’s
conviction or punishment. Therefore, any error was harmless. Appellant’s first
issue is overruled.
      Appellant asserts in his second issue that the trial court erred in overruling his
hearsay objection to Story’s testimony concerning Rymer’s findings about the
creation of the test bullets. We review a trial court’s ruling on admissibility of
                                          13
evidence for an abuse of discretion. Coble v. State, 330 S.W.3d 253, 272 (Tex. Crim.
App. 2010). We will uphold the trial court’s decision unless it lies outside the zone
of reasonable disagreement. Salazar v. State, 38 S.W.3d 141, 153–54 (Tex. Crim.
App. 2001).
       Hearsay is a statement, other than one made by the declarant while testifying
at trial, that is offered to prove the truth of the matter asserted. TEX. R. EVID. 801(d);
see Willover v. State, 70 S.W.3d 841, 845 (Tex. Crim. App. 2002). Relying upon
Rule 703 of the Texas Rules of Evidence, the State contends that Story was permitted
to base his opinions on Rymer’s findings even if they constituted inadmissible
hearsay if the information was of a type reasonably relied upon by experts in the
field. In this regard, Story testified that it is common for ballistics experts to use test
bullets created by other experts. We agree with the State’s contention. Under Rule
703, an expert may base an opinion solely on hearsay. Martinez v. State, 22 S.W.3d
504, 508 (Tex. Crim. App. 2000); Aguilar v. State, 887 S.W.2d 27, 29 & n.8 (Tex.
Crim. App. 1994). Based upon Story’s testimony, the trial court did not err in
overruling Appellant’s hearsay objection.
       Moreover, the violation of an evidentiary rule that results in the erroneous
admission of evidence constitutes nonconstitutional error. See Geuder v. State, 142
S.W.3d 372, 376 (Tex. App.—Houston [14th Dist.] 2004, pet. ref’d). As such, it is
subject to a harm analysis under Rule 44.2(b) of the Texas Rules of Appellate
Procedure. TEX. R. APP. P. 44.2(b); Motilla, 78 S.W.3d at 355; Gately v. State, 321
S.W.3d 72, 77 (Tex. App.—Eastland 2010, no pet.). Under Rule 44.2(b), we are to
disregard any error unless it affected the defendant’s substantial rights. TEX. R.
APP. P. 44.2(b). We have concluded that any error by the trial court in admitting
Rymer’s statements was harmless under the more stringent standards imposed by
Rule 44.2(a) for analyzing harm of constitutional errors. Therefore, even assuming
that Rymer’s statements were inadmissible hearsay under the Rules of Evidence, we
                                            14
need not conduct a separate harm analysis under the less stringent standard imposed
by Rule 44.2(b) for analyzing harm of nonconstitutional errors. Guidry v. State, 9
S.W.3d 133, 151 n.14 (Tex. Crim. App. 1999); Render, 347 S.W.3d at 920.
Appellant’s second issue is overruled.
      B. Chain of Custody and Evidence Envelopes
      In his third issue, Appellant challenges the admission of a photograph
depicting the chain of custody and evidence envelopes.          The State offered a
photograph of the submission sheet, envelopes, and two bullets. Appellant objected
on hearsay and confrontation grounds. The trial court overruled the objections and
admitted the photograph.
      During Story’s redirect examination, he testified that the DPS lab requires a
submission sheet that lists all of the items being submitted for analysis. The analyst
takes the submission sheet with the evidence and “generate[s] an evidence record
sheet in which states that this particular person received the evidence in this case
from this particular person on this date at this time.” Story noted that, in 1981, the
DPS lab received the evidence and submitted the documentation. The evidence was
assigned a lab number: L-152933. In 2006, Story documented the submission of
new evidence to be analyzed. That evidence included two envelopes, two bullets,
and a submission sheet. The envelopes and the submission sheet were labeled
L-152933, as noted in the photograph.
      We review a trial court’s decision to admit photographs for an abuse of
discretion. Paredes v. State, 129 S.W.3d 530, 539 (Tex. Crim. App. 2004). A
photograph is generally admissible if verbal testimony about the matters depicted in
the photograph is also admissible. Id. The photograph showed that Story examined
the bullets that were in an envelope that matched the description given by
Dr. Bayardo in earlier testimony. Also, Story testified about the DPS lab procedures
that were employed when evidence was submitted for analysis both in 1982 and
                                         15
2006. Story referred to the photo to help explain this testimony. The photograph
was not admitted for any truth of the matter asserted. Accordingly, the trial court
did not abuse its discretion when it admitted the photograph.
      Furthermore, based on our harm analysis in issue one, the admission of the
photograph was not harmful. As noted previously, a violation of the evidentiary
rules resulting in the erroneous admission is nonconstitutional error and is, therefore,
subject to a harm analysis under Rule 44.2(b) of the Texas Rules of Appellate
Procedure. TEX. R. APP. P. 44.2(b); Motilla, 78 S.W.3d at 355; Gately, 321 S.W.3d
at 77. Under Rule 44.2(b), we are to disregard any error unless it affected the
defendant’s substantial rights. TEX. R. APP. P. 44.2(b). The photograph, and Story’s
testimony, showed that the evidence bullets in the Jackson, Milo, and Lacey cases
were all fired from the same gun tested in 1982. The existence of the test bullets,
and the documents showing chain of custody, allowed Story to corroborate his
testimony that the evidence bullets were fired from a specific gun. The photograph
also corroborated Dr. Bayardo’s testimony about how he gave the bullets he
removed at the autopsy to the police. To the extent that the photograph indicated
that the evidence bullets were fired from the derringer, it is cumulative of other
evidence as noted above. Therefore, we conclude that any error in the admission of
the photograph into evidence did not affect Appellant’s substantial rights and must
be disregarded. We overrule Appellant’s third issue.
      C. Medical Examiner’s Identification of Victim
      In his fourth and fifth issues, Appellant contends that the trial court erred when
it allowed the medical examiner to identify the body as Milo. Appellant asserts that
Dr. Bayardo did not know Milo and, therefore, had to rely on hearsay statements of
the police officers to identify Milo. Appellant argues that Dr. Bayardo’s testimony
as to the identity of Milo violated his rights under the Confrontation Clause and
constituted inadmissible hearsay.
                                          16
      Dr. Bayardo testified that, on the morning of February 19, 1981, he arrived at
the morgue to do an autopsy on “Jimmy Lasorge Milo.” He described the following
procedure regarding the identification of bodies prior to his performance of an
autopsy: “[E]verybody is toe tagged. So the tag has the name, the date of birth, the
race, whatever information is available at that point.” He testified that he relied upon
the information written on the toe tag as well as the medical investigator’s “written
report that comes with the body.” The medical investigator would have written the
information on the report based upon what he or she collected at the “scene of the
crime.”
      Detective Villegas, who testified earlier during the trial, investigated the
murder of Milo in 1981. Detective Villegas testified at the underlying trial that he
knew Milo, was present at the autopsy, and identified the decedent as Milo. This is
substantively the same testimony elicited during Dr. Bayardo’s direct examination
regarding the identity of Milo’s body.
      Assuming, without deciding, that the trial court erroneously admitted
Dr. Bayardo’s testimony regarding the identity of Milo in violation of the Rules of
Evidence and the Confrontation Clause, such errors are subject to a harm analysis.
See TEX. R. APP. P. 44.2; Rubio v. State, 241 S.W.3d 1, 3 (Tex. Crim. App. 2007)
(“[A]ny Confrontation Clause violation, once proven, is subject to harmless error
analysis.”); Clay v. State, 240 S.W.3d 895, 905–06 (Tex. Crim. App. 2007)
(conducting harmless error analysis on hearsay).
      When a trial court erroneously admits hearsay, but the matter asserted by the
out-of-court statement is otherwise established through other admitted evidence, no
harm is done to the party challenging the hearsay. See Clay, 240 S.W.3d at 905–06
(holding that erroneously admitted hearsay “established little, if anything, negative
about appellant that was not also well established by the properly admitted evidence”
and was therefore harmless); Burks v. State, 876 S.W.2d 877, 898 (Tex. Crim. App.
                                          17
1994) (holding that erroneously admitted backdoor hearsay was harmless because
other testimony proved same facts); Jones v. State, 843 S.W.2d 487, 499 n.14 (Tex.
Crim. App. 1992) (observing that potential error of admitting backdoor hearsay was
harmless because jury heard similar evidence from other sources). The same rule
applies with respect to evidence elicited in violation of the Confrontation Clause.
See Davis, 203 S.W.3d at 853–56 (observing that testimony admitted in violation of
Confrontation Clause was cumulative of other admitted evidence and any error was
harmless beyond a reasonable doubt).
      In this case, the alleged error is that Dr. Bayardo provided hearsay establishing
that the identity of the body on which he performed an autopsy was Milo, and
Appellant argues that this error violated his right to confront the police officer who
identified Milo’s body. However, Dr. Bayardo testified after Detective Villegas, and
Detective Villegas had already testified that he had gone to the morgue, saw
Dr. Bayardo, and identified Milo’s body at the autopsy.           Appellant had the
opportunity to cross-examine Detective Villegas on this point. In light of the
testimony of Detective Villegas, we conclude that there is no reasonable likelihood
that the alleged error of admitting substantially the same testimony by Dr. Bayardo
materially affected the outcome of the jury’s deliberations. Thus, assuming that the
trial court erred in admitting hearsay during Dr. Bayardo’s testimony in violation of
the Confrontation Clause, we hold that the alleged error was harmless. See TEX. R.
APP. P. 44.2(a); Clay, 240 S.W.3d at 905–06; Davis, 203 S.W.3d at 853–56; Burks,
876 S.W.2d at 898; Jones, 843 S.W.2d at 499 n.14. We overrule Appellant’s fourth
and fifth issues.
      D. Reputation and Opinion Testimony
      In his sixth through eighth issues, Appellant argues that, during the
punishment phase, the trial court erred when it allowed former Detective Meaux to
testify as to Appellant’s reputation in the San Antonio community in 1981 and
                                          18
Appellant’s character for violence. Specifically, his sixth issue challenges the
admission of this testimony under the Confrontation Clause,5 his seventh issue
challenges the admission of this testimony without a sufficient predicate, and his
eighth issue challenges the admission of this testimony as improper opinion
testimony of his character for violence.
        Detective Meaux’s punishment testimony was very brief. Detective Meaux
had no personal knowledge of Appellant’s reputation in the community in 1981 or
Appellant’s character for violence at the time. Detective Meaux interviewed another
police officer from San Antonio to determine Appellant’s reputation in the
community. Detective Meaux simply testified that Appellant was “very bad” and
“very violent.”
        Assuming, without deciding, that the trial court erroneously admitted
Detective Meaux’s testimony regarding the reputation and character evidence of
Appellant from 1981, such errors are subject to a harm analysis.                              TEX. R.
APP. P. 44.2; Rubio, 241 S.W.3d at 3; Clay, 240 S.W.3d at 905–06.
        We are persuaded beyond a reasonable doubt that the court’s punishment
would have been the same even if the trial court had not admitted Detective Meaux’s
testimony concerning Appellant’s reputation and character. Russeau, 171 S.W.3d at
881 (even if the trial court erred under the Confrontation Clause in admitting
punishment       evidence, we nevertheless will affirm if we determine beyond a
reasonable doubt that the harm from the error did not contribute to the defendant’s
punishment). We have discussed at length the properly admitted evidence against
Appellant, including Appellant’s admission that he shot Jackson and Lacey with the

        5
        The State asserts that the protections afforded by the Confrontation Clause do not apply to the
punishment phase of a criminal trial. However, the Court of Criminal Appeals has held otherwise.
Russeau v. State, 171 S.W.3d 871, 880 (Tex. Crim. App. 2005). We have also recognized that the
Confrontation Clause applies during the punishment phase of a criminal trial. Walker v. State, 406 S.W.3d
590, 594 (Tex. App.—Eastland 2013, pet. ref’d); see also Dixon v. State, 244 S.W.3d 472, 482–83 (Tex.
App.—Houston [14th Dist.] 2007, pet. ref’d).

                                                   19
same derringer, Appellant’s admission that he shot Milo in the head, and Scott’s
testimony that she saw Appellant shoot Deputy Lacey. The State also introduced
evidence of Appellant’s prior convictions. To the extent that the trial court may have
erroneously admitted reputation evidence, it paled in comparison to the direct
evidence of Appellant’s egregious conduct. The challenged evidence established
little, if anything, negative about Appellant that was not also well established by the
properly admitted evidence. Accordingly, we overrule Appellant’s sixth, seventh,
and eighth issues.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE


August 13, 2015
Publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           20